Case 3:19-cv-00309-CHB-LLK Document 35 Filed 08/06/20 Page 1 of 2 PageID #: 1327




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION
                              CASE NO. 3:19-CV-00309-CHB-LLK

 NANCY FERRELL DAVIDSON                                                                  PLAINTIFF

 v.

 LOUISVILLE METROPOLITAN
 GOVERNMENT                                                                           DEFENDANT

                                              ORDER

        Judge Claria Horn Boom referred this matter to U.S. Magistrate Judge Lanny King for: (1)

 resolving all non-dispositive pretrial motions; (2) generally managing discovery, including

 resolving all discovery disputes and conducting any hearings other than the pretrial conference;

 (3) generally managing all pretrial scheduling issues, including altering any dates and/or deadlines,

 except deadlines for dispositive/Daubert motions, and the pretrial conference and the trial

 deadlines; (4) conducting a mid-discovery telephonic conference; and (5) conducting a settlement

 conference, if requested by the parties. [DN 5].

        IT IS HEREBY ORDERED that the parties are to refrain from further filing of discovery

 documents, except as appropriate under the Federal Rules of Civil Procedure. The parties are

 reminded that, pursuant to Fed. R. Civ. P. 5(d)(1), “disclosures under Rule 26(a)(1) or (2) and the

 following discovery requests and responses must not be filed until they are used in the proceeding

 or the Court orders filing: depositions, interrogatories, requests for documents or tangible things

 or to permit entry onto land, and requests for admission.” For purposes of this rule, “‘[d]iscovery

 requests’ includes deposition notices.” Fed. R. Civ. P. 5 advisory committee’s note to 2000

 amendment. The Court considers notices of service of discovery responses to be covered by the




                                                    1
Case 3:19-cv-00309-CHB-LLK Document 35 Filed 08/06/20 Page 2 of 2 PageID #: 1328




 Rule and commentary. Local Rule 26.1(b) also recognizes that materials related to discovery

 generally should not be filed in the record.

         IT IS SO ORDERED.
         August 6, 2020




 c:     Counsel of Record




                                                2
